EXHIBIT 10.1 FORM OF RETENTION AGREEMENT (this “Agreement”) dated as of May 3, 2009, between The Pepsi Bottling Group, Inc., a Delaware corporation (the “Company”), and [NAME] (the “Executive”). WHEREAS the Executive is a skilled and dedicated employee of the Company who has important management responsibilities and talents that benefit the Company; WHEREAS the Compensation and Management Development Committee (the “Committee”) of the Board of Directors of the Company (the “Board”) considers it essential to the best interests of the Company and its shareholders to assure that the Company and its subsidiaries will have the continued dedication of the Executive, notwithstanding the possibility, threat or occurrence of a Change in Control (as defined below); and WHEREAS the Committee believes that it is imperative to diminish the distraction of the Executive by virtue of the uncertainties and risks created by the circumstances surrounding a Change in Control and to ensure the Executive’s full attention to the Company and its subsidiaries during such a period of uncertainty; NOW, THEREFORE, in consideration of the mutual agreements, provisions and covenants contained herein, and intending to be legally bound hereby, the parties hereto agree as follows: SECTION 1.Definitions.For purposes of this Agreement, the following terms shall have the meanings set forth below: (a)“Affiliate(s)” means, with respect to any specified Person, any other Person that, directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, such specified Person; provided that “Affiliate”, with respect to the Company and its Subsidiaries, shall not include, prior to the Change in Control Date, PepsiCo, Inc. or any of its
